Citation Nr: 1125686	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for neck disability, claimed as neck pain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to May 1986.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the Board remanded this case for further development.  

The issues of entitlement to service connection for neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence does not show that the Veteran's bilateral knee disability is related to his military service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  While the Veteran received partial notice in a July 2005 letter, he was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In compliance with the Board's November 2009 remand, VA obtained additional treatment records from the McGuire VA Medical Center in Richmond and the Salem VA Medical Center and obtained a February 2011 addendum to the February 2006 VA knee examination.  As described below in the remand portion, VA did not adequately attempt to obtain a VA Form 21-4142, Authorization and Consent to Release Information, for records related to the Veteran's Worker's Compensation claim for a neck disability.  These records are believed to relate to the remanded claim for a neck disability and there is no indication in the record that this Worker's Compensation claim is related to his bilateral knee disability.  Thus VA has substantially complied with the November 2009 remand instructions insofar as the bilateral knee disability claim is concerned.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Bilateral Knee Disability

The recent record indicates degenerative joint disease (arthritis) of the bilateral knees.  As a chronic condition, arthritis would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In 1987, the first post-service year, a compensable degree of arthritis would have been satisfied by a showing of slight limitation of motion of the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (1987).  There is no medical evidence of record during the relevant time frame.  However, the Veteran's statements to the February 2006 VA examiner included reference to playing basketball games in the years immediately following his separation and sustaining injuries to both knees during those games.  The February 2006 VA examiner characterized this as strenuous a recreational activity and the Board agrees.  Given that a 10 percent evaluation for a knee disability would require noticeable limitation of motion, recurrent subluxation, or lateral instability, it is improbable that the Veteran would have engaged in repeated basketball games after separation if either of his knees presented a compensable degree of impairment.  See 38 C.F.R. § 4.71a.  Therefore, presumptive service connection is not warranted here.

Although the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for low back disability with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The record contains diagnoses of post left patellar tendon rupture and degenerative joint disease of the bilateral knee joints.  Thus, the current disability requirement has been met.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  The Veteran reported arthritis on his April 1986 report of medical history and a physician's assistant noted his reported arthritis of the knees.  However, the accompanying separation examination did not find any abnormality of the lower extremities.  The Veteran's service treatment records do, however, show complaints of right knee pain and swelling in January 1978 due to a football injury, a bruised right knee in February 1979, and a diagnosis of a Baker's cyst in the left knee in April 1986.  Therefore, the in-service injury requirement has been met with regard to these incidents.

Alternately, the Veteran has stated that his current bilateral knee disability was caused by his numerous parachute jumps during service.  He estimated that he made 80 jumps.  This contention is not supported by the record.  Although the service treatment records place the Veteran at Troop Medical Clinic #9 of the 82nd Airborne at Fort Bragg, North Carolina, in February 1979, there is no indication that the Veteran performed any parachute jumps, much less the impressive 80 jumps within three years that he has claimed.  According to his DD-214, the Veteran does not have a parachutist badge or specialized training, such as airborne school.  Likewise, there is no indication that he served in an airborne division.  Finally, there is no record of the Veteran sustaining an injury due to a parachute jump.  Therefore, the Board finds the Veteran's contention that he injured his knees in service as the result of parachute jumps to be not credible.  

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  In this case, the medical evidence of record does not contain a positive nexus opinion regarding the cause of his current bilateral knee disability.  In February 2006, the Veteran underwent a VA medical examination in conjunction with this claim.  The subjective medical history provided during the course of his VA medical examination included this noncredible account of multiple parachute jumps, which the examiner considered.  This examiner opined that it was more likely than not that the Veteran's military service did not cause or contribute to his current bilateral knee disabilities, noting the lack of continuity of care for his knees after service and the Veteran's ability to engage in strenuous exercise, to wit basketball, after service.  Pursuant to the November 2009 Board remand, the Veteran's claims file was forwarded to another examiner, as the original examiner had since retired, for clarification and an opinion.  This examiner opined that the nature, extent, and likely etiology of the Veteran's bilateral knee disability was multifactorial unrelated to his military service.  Specifically, he found that the etiology of the Veteran's left patellar tendon rupture was post-service trauma and the nature and etiology of the bilateral degenerative changes are more likely aging.  Both were found to be unrelated to the Veteran's military service.  As the record does not contain evidence of a causal connection between the Veteran's current bilateral knee disorder and his military service, service connection is not warranted.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In his subjective medical history, the Veteran has noted a long history of knee problems.  The Board recognizes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted above, the Veteran has reported additional injuries to both knees occurring within two years of his separation.  Therefore, a long history of knee complaints dated back to those injuries is not compelling.  That those injuries occurred during basketball games again contradicts any claim of continuous symptoms as basketball is a strenuous activity, particularly on knees.  Thus, continuity of symptomatology is not established in this case.

In sum, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for bilateral knee disorder, and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for bilateral knee disability is denied.


REMAND

Neck Disability

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).   Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must again remand the case for compliance with the remand orders.

As noted above, the November 2009 remand instructed the Appeals Management Center (AMC) to take appropriate action to obtain information and releases sufficient to retrieve records of the Veteran's Worker's Compensation claim(s).  In response to the remand, the AMC sent a letter in December 2009.  However, that correspondence was returned to the AMC with notice that the Veteran no longer lived at the stated address and had not left a forwarding address.  One month later, notice of an examination was sent to the Veteran at a different address within the same city.  There is no record of any attempts to contact the Veteran at this new address in order to obtain information and releases for retrieval of his Worker's Compensation claim.  As the record suggests that the AMC was aware of the Veteran's new address and made no further attempts to contact him at that address, VA is not in compliance with the remand and an additional remand is required.

Accordingly, the case is REMANDED for the following action:

1.  After verifying the Veteran's current mailing address, take appropriate action to obtain information and releases sufficient to retrieve records of the Veteran's Worker's Compensation claim(s).  Obtain all such records and associate them with the claims folder.  If the search for such records yields negative results, documentation to that effect should be included in the claims file.

2.  Thereafter, readjudicate the issue of entitlement to service connection for a neck disability in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


